DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. (US Pat # 5,291,905), which will herein be referred to as “Busch ‘369” in view of Pierce et al. (US Pat # 6,063,369).
In regards to claims 1, 3-4 and 10, Busch ‘369 teaches a hair comb, comprising a handle portion (2); and a plurality of bristles (4) operatively connected to the handle, the bristles containing at least one therapeutic agent additive (Col 1, Lines 64-66) where the bristles are porous and are impregnated with the additive (Col 2, Lines 13-20); but does not teach the at least one therapeutic agent additive includes CBD or hemp seed oil. However, Pierce et al. teaches the therapeutic benefit of incorporating hemp seed oil into hair care compositions (see abstract and generally Col 3, Lines 37-43). Therefore, it would .

Claims 1-2, 11-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US Pub # 2008/0099031) in view of Pierce.
In regards to claims 1-2, Walters et al. teaches a hair tool, comprising a handle portion and a plurality of bristles operatively connected to the handle (see Figures 5a-5e), the bristles containing at least one therapeutic agent additive (Paragraphs 0027-0029, which teaches providing the additive with the polymeric material forming the bristles, prior to the molding of the bristles). Walters et al. does not teach the at least one therapeutic agent additive includes CBD or hemp seed oil. However, Pierce et al. teaches the therapeutic benefit of incorporating hemp seed oil into hair care compositions (see abstract and generally Col 3, Lines 37-43). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the treatment of Walters et al. to include the hemp seed oil of Pierce et al. in order to provide additional treatment for the user’s benefit. 
With regards to the claim limitation in claim 2, that the additive is mixed “prior to the manufacture of the hair tool” such language is drawn to a product by process limitation. That is, the claim itself is an article claim, where the claimed invention is an apparatus. The product by process limitation on the other hand, is drawn to a method step for forming the apparatus. As the instant claim is drawn to the article, and the prior art is shown to be capable of being formed by such process, the burden is shifted to Applicant to demonstrate an unobvious difference. 

In regards to claims 11-12 and 15-16, Walters et al. teaches a method of manufacturing a hair tool, comprising the steps of mixing a therapeutic agent additive with a material; and forming the 
Walters et al. does not teach the at least one therapeutic agent additive includes CBD or hemp seed oil. However, Pierce et al. teaches the therapeutic benefit of incorporating hemp seed oil into hair care compositions (see abstract and generally Col 3, Lines 37-43). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the treatment of Walters et al. to include the hemp seed oil of Pierce et al. in order to provide additional treatment for the user’s benefit.

In regards to claims 17 and 20, Walters et al. teaches a method of manufacturing a hair tool, comprising the steps of forming a handle portion and a plurality of bristles operatively connected to the handle (see Figures 5a-5e); and at least one of impregnating, infusing or saturating the plurality of bristles with at least one therapeutic agent additive (Paragraphs 0027-0029, which results in impregnated bristles after the injection molding step).
Walters et al. does not teach the at least one therapeutic agent additive includes CBD or hemp seed oil. However, Pierce et al. teaches the therapeutic benefit of incorporating hemp seed oil into hair care compositions (see abstract and generally Col 3, Lines 37-43). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the treatment of Walters et al. to include the hemp seed oil of Pierce et al. in order to provide additional treatment for the user’s benefit.


Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Asfur (US Pat # 6,022,163) in view of Pierce.
In regards to claims 1 and 5-7, Asfur teaches a hair tool, comprising: a handle portion (12); and a plurality of bristles (30) operatively connected to the handle (see Figure 2), the bristles containing at least one agent (Col 1, Lines 5-7); and a ball-shaped tip that is hollow and includes a hole (Figure 9 at bottom of teeth), where the agent is received within the ball-shaped tip and controllably released through the hole (via 31). Asfur does not teach the agent includes CBD or hemp seed oil. However, Pierce et al. teaches the therapeutic benefit of incorporating hemp seed oil into hair care compositions (see abstract and generally Col 3, Lines 37-43). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the treatment provided by Asfur to include the hemp seed oil of Pierce et al. in order to provide additional treatment for the user’s benefit.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. (US Pat # 4,867,183), which will herein be referred to as “Busch ‘183” in view of Pierce.
In regards to claims 1 and 8-9, Busch ‘183 teaches a hair brush, comprising a handle portion (2) connected to a head portion (3); and a plurality of bristles (4) operatively connected to the handle (albeit indirectly) and extending from the head portion, the bristles containing at least one therapeutic agent additive (Col 3, Lines 10-15) within a cushion (6) within the head, which are attached to the bristles (see Figure 2a); but does not teach the at least one therapeutic agent additive includes CBD or hemp seed oil. However, Pierce et al. teaches the therapeutic benefit of incorporating hemp seed oil into hair care compositions (see abstract and generally Col 3, Lines 37-43). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the treatment of Busch ‘183 to include the hemp seed oil of Pierce et al. in order to provide additional treatment for the user’s benefit.
Claims 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. in view of Pierce, as applied to claims 11 and 17 above, in further view of Asfur.
Regarding claims 13-14 and 18-19, Walters teaches providing bristles that are injection molded. Walters et al. does not teach forming distal ends of the bristles into a hollow ball-shaped tip that controllably releases treatment. However, Asfur teaches a product dispensing hair tool, comprising a plurality of bristles (30) for dispensing at least one agent (Col 1, Lines 5-7); where the tips of the bristles are a ball-shaped tip that is hollow and includes a hole (Figure 9 at bottom of teeth), where the agent is received within the ball-shaped tip and controllably released through the hole (via 31). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dispensing brush of Walters to have the dispensing ball shaped tips of Asfur in order to provide additional dispensing of product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/B.E.K/Examiner, Art Unit 3772

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772